United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINSTRATION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-326
Issued: August 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant, through her attorney, filed a timely appeal of the
Office of Workers’ Compensation Programs’ merit decision dated September 24, 2007 finding
that she had not established a condition causally related to her federal employment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed multiple chemical sensitivity or toxic encephalopathy due to exposures to fragrances
in her workplace.
FACTUAL HISTORY
On June 16, 2006 appellant, then a 48-year-old air traffic control specialist, filed an
occupational disease alleging that she developed toxic encephalopathy and multiple chemical
sensitivity due to exposure to a coworker’s cologne beginning on April 20, 2006. She stated that

she became extremely ill on May 11, 2006. In the accompanying statement, appellant alleged
that in February 2006 she found a coworker’s cologne disagreeable and that she began to
develop headaches due to his cologne in April 2006. On May 12, 2006 she developed a
headache, chemical taste in her mouth and tingling in her mouth, tongue and hands after
exposure to a coworker’s cologne. Appellant also noticed spots on her hands, experienced
shortness of breath, dizziness and nausea. She stated that she tripped walking down the stairs as
she left work and that the left side of her body felt strange. Appellant stated that she developed
an aversion to any chemical fragrance over the next several days. She also experienced mental
confusion, arthritis-like symptoms, loss of appetite and difficulty sleeping. Appellant stated that
her symptoms gradually abated and that her physician released her to return to work on
June 2, 2006. She noted that when she initially begun work at the employing establishment in
2005 she developed headaches, which she now believed were due to the perfume that her
supervisor wore.
Dr. Jeoffry Bruce Gordon, a Board-certified family practitioner, diagnosed toxic
encephalopathy on May 19, 2006 and stated that appellant required a fragrance-free
environment. In a report dated June 5, 2006, Dr. Gordon stated, “[Appellant] has an acute and
persistent multisystem clinical syndrome consistent with exposure to a toxic environmental
substance. As is common in cases like this, [appellant] gives a history of prior sensitivity to
various environmental substances which she was able to tolerate and minimize their impact by
repeated avoidance. In this case, because of the circumstances of her work environment this was
not possible. I doubt she has an ordinary allergy, infection, other bodily malfunction or
psychiatric syndrome…. Her diagnosis is toxic encephalopathy or multiple chemical sensitivity
syndrome.” Dr. Gordon opined that appellant’s condition was caused by her work environment,
specifically the cologne worn by her coworker.
In a letter dated June 26, 2006, the Office requested additional factual and medical
evidence in support of appellant’s claim. The employing establishment submitted a statement
from appellant’s coworker, Shawn C. Hagen, noting that on May 12, 2006 his supervisor
informed him that appellant was affected by the cologne he was wearing. Mr. Hagen agreed
voluntarily not to wear that particular cologne in appellant’s presence.
Appellant filed a traumatic injury claim for May 12, 2006, alleging that she developed
headaches and other symptoms following exposure to a coworker’s cologne. She submitted a
statement dated July 22, 2006 and stated that Mr. Hagen began training in February 2006 and
that his cologne impacted her then. Appellant noted that she was only exposed to Mr. Hagen for
brief periods in February 2006 as they were seldom both in the tower at the same time. The
exposures to Mr. Hagen and his cologne extended to 30 to 45 minutes at a time in April 2006.
Appellant stated, “I was scheduled to work with Mr. Hagan three days a week. Trying to avoid
exposure I took annual leave as much as I could, on the days when I was scheduled to work with
him. On the days that I had to work with him, I would ask to change my shift assignment to
minimize our shift overlap and my exposure. I would estimate my exposure to be one to two
days a week, between two and five hours per day, since early April.”
Appellant submitted an additional report from Dr. Gordon dated August 7, 2006
repeating his earlier diagnoses and conclusions. Dr Gordon further noted that he had relied on
testing from the emergency room and a Board-certified neurologist Dr. J. Steven Poceta, which

2

were normal. Dr. Gordon noted that Dr. John Montague, a psychologist, examined appellant and
found no diagnosable psychiatric condition.
By decision dated September 14, 2006, the Office denied appellant’s claim finding that
the medical evidence did not establish that her diagnosed condition of toxic encephalopathy or
multiple chemical sensitivity resulted from her exposure to a coworker’s cologne. Appellant,
through her attorney, requested an oral hearing on September 27, 2006. She submitted medical
records including a report dated May 25, 2006, which stated that appellant sought treatment due
to mental status changes. Dr. Poceta noted that on March 23, 2006 appellant reported symptoms
of confusion and paranoia. Appellant believed that a coworker was attempting to poison her
through toxic cologne and adding toxins to her water bottle. Dr. Poceta opined that appellant’s
condition was likely due to some underlying psychiatric condition or underlying encephalitis. In
a report dated August 11, 2006, he stated that appellant’s electroencephalogram and magnetic
resonance imaging scans were normal. Dr. Poceta diagnosed migraine “probably triggered by a
perfume.”
Dr. Montague, a clinical psychologist, completed a report on June 29, 2006 and described
appellant’s history of injury on May 12, 2006. He also provided a history of appellant’s
interactions with Mr. Hagen noting that he lived with her for a few days when he first began
working at the employing establishment. Dr. Montague stated:
“He moved to San Diego in late September 2005 and she thought that they had an
agreement that he would be there only temporarily while he looked for his own
residence.
Their relationship became increasingly contentious between
September and December 2005 and she came to believe that he ‘had the intent to
use me and move on.’ [Appellant] wanted him to move out and he did not, while
she did not want to be rude or have to put her foot down. He was scheduled to
leave for additional training and the day before he was to leave, she kicked him
out because he was rude to her.”
While Mr. Hagen lived with appellant she informed him that cologne and perfumes bothered her
so he stopped wearing scents. After he returned from training and began working with appellant,
his use of cologne increased. Appellant then asked for a sweatshirt back and he complained to
the union stating that she was embarrassing him and requesting protection from her. She was
instructed not to embarrass Mr. Hagen and he stopped speaking to her. Appellant alleged that his
cologne usage increased. Dr. Montague noted that appellant feared that Mr. Hagen had placed
pesticide in her water when she kicked him out of her apartment and that she feared that he
would take action to cause her to be unable to complete her training. He noted that she later
attributed these statements to her diminished mental capacity at the time. Dr. Montague
concluded that appellant did not have a diagnosable psychiatric condition, but stated that a
conversion disorder was difficult to rule out because of her diagnosis of multiple chemical
sensitivity syndrome. He noted that appellant had a conflicted relationship with Mr. Hagen and
that it was his cologne that triggered her somatic symptoms. Dr. Montague stated, “The
emotional distress that she felt over their relationship and the repressed hostility that I speculate
she had for him might have manifested in physical symptoms, including underpinning or
exacerbating her sensitivity to chemicals particularly the chemicals in his cologne.”

3

Dr. Kaye H. Kilburn, Board-certified in preventative medicine, completed a report on
November 9, 2006 noting appellant’s alleged employment-related exposure to cologne. He
provided the results of testing and diagnosed chemical encephalopathy due to cologne and other
chemicals, chemical intolerance due to cologne and other chemicals, visual impairment for color
and defects and impaired odor perception from cologne and other chemicals. Dr. Kilburn stated,
“A causal connection to cologne and other chemicals is most likely because there are no other
significant exposures and an absence of spontaneous or associated neurological or psychiatric
disease.”
In a report dated November 22, 2006, Dr. Gordon reviewed the medical evidence and
noted appellant’s history of injury. He stated that he ordered a brain single photon emission
computed tomography (SPECT) scan, which revealed decreased radiotracer uptake of the left
temporal lobes and was consistent with a toxic chemical injury to the brain. Dr. Gordon
concluded that appellant had an acute and persistent multisystem clinical syndrome due to
exposure to toxic environmental substances.
Appellant testified at a telephonic hearing on March 30, 2007. She stated that prior to
May 12, 2006 she had “chemical sensitivity” when carpets were installed or the building was
painted. Appellant noted increased symptoms at the end of 2005 including breathing problems
and heart palpitations. She noticed that these symptoms arose when she was present with others
who were wearing cologne or perfume, specifically Mr. Hagen. Appellant stated that she
worked three or four feet from Mr. Hagen. She stated that she believed that Mr. Hagen wore
Axe Body Spray. Appellant described the prior relationship with Mr. Hagen noting that he lived
with her from the end of September to the beginning of December 2005. Following the oral
hearing, she submitted a report dated June 7, 2007 from Dr. Terence M. Davidson, a Boardcertified surgeon of professorial rank, who diagnosed nasal chemical sensitivity and
recommended a fragrance free workplace.

4

The hearing representative issued a decision on July 11, 2007 and remanded the case for
the Office to combine the records and consider the reports of the second opinion physician
scheduled in a separate claim.1 The Office doubled the claims on July 10, 2007.
In a report dated May 11, 2007, Dr. Thomas C. Bruff, Board-certified in preventive
medicine and Office second opinion physician, noted appellant’s history of symptoms beginning
in August 2005. He described appellant’s symptoms on May 12, 2006 and her correlation of
these symptoms to her coworker’s use of scented products. Dr. Bruff provided the results of
appellant’s physical examination and diagnostic testing. He requested additional medical records
to ascertain whether the diagnosed condition of multiple chemical sensitivity had been
established. On August 18, 2007 Dr. Bruff reviewed additional medical reports and concluded
that appellant did not have altered anatomy or physiology that was the basis for her condition of
multiple chemical sensitivity. He stated, “The physical manifestations described by [appellant]
heart palpitations, visual hallucinations and numbness and tingling, are not the result of any odor
or exposure at her place of employment. She uses several devices which she states are helpful.
However, my experience with these products is that there is no physiologic basis for the
improvement with these products. The mask and ozone generator may provide psychologic
benefit, but that is all.” Dr. Bruff opined that appellant did not have a medical condition present
as a result of her employment.
Appellant submitted a grievance filed on July 10, 2006 regarding the excessive use of
fragrance products at the employing establishment.
By decision dated September 24, 2007, the Office denied appellant’s claim for an
occupational disease. It found that the weight of the medical opinion evidence rested with the
opinions of Dr. Bruff and that appellant’s condition was not causally related to cologne exposure
at work.
1

On November 3, 2006 appellant, then a 48-year-old air traffic control specialist, filed a traumatic injury claim
alleging that on October 18, 2006 she developed a throbbing headache, numbness on the side of her body, shortness
of breath and ringing in her ears due to exposure to noxious chemical odors from scented products. By decision
dated December 19, 2006, the Office accepted her claim for temporary aggravation of toxic encephalopathy which
resolved by October 30, 2006. This claim does not contain an adverse decision and the Board will not consider it on
appeal. 20 C.F.R. § 501.2(c).
Appellant filed a second traumatic injury claim for exposure to noxious chemicals on December 15, 2006 alleging
on December 5, 2006 she developed shortness of breath, throbbing headache, numbness on the side of her face,
ringing in her ears and “problems with her right eye.” By decision dated September 6, 2007, the Office denied
appellant’s claim finding that the medical evidence submitted was not sufficient to establish a diagnosed condition.
Appellant, through her attorney, requested a telephonic hearing on the September 6, 2007 decision on
September 15, 2007. The record before the Board does not contain a final decision on this claim as appellant has
requested a telephonic hearing before the Branch of Hearings and Review and the Board will not address the
December 15, 2006 exposure on appeal. 20 C.F.R. § 501.2(c).
Appellant filed a claim for chemical exposure on January 27, 2007 alleging that she was exposed to noxious
chemical odors from scented products. By decision dated September 25, 2007, the Office denied appellant’s claim
finding that she had not established the employment exposure alleged. Appellant, through her attorney, requested a
telephonic hearing on September 29, 2007. The record before the Board does not contain a final decision on this
claim as appellant has requested a telephonic hearing before the Branch of Hearings and Review. Therefore, the
Board will not consider this claim on appeal. 20 C.F.R. § 501.2(c).

5

LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of a disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.2
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.3 The
implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician of an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.4
ANALYSIS
Appellant alleged that she developed multiple chemical sensitivity due to exposure to a
coworker’s cologne in the performance of her federal job duties. She submitted medical reports
from several physicians diagnosing multiple chemical sensitivities. Dr. Gordon, a Boardcertified family practitioner, attributed appellant’s multiple chemical sensitivity to her
coworker’s cologne. He referred appellant to Dr. Kilburn, Board-certified in preventive
medicine, who noted appellant’s history of exposure, reviewed her test results and diagnosed
chemical encephalopathy due to cologne. Dr. Gordon stated that a causal connection between
appellant’s diagnosed condition and her employment exposure was likely as there was no
neurological or psychiatric disease. In a report dated November 22, 2006, he noted that
additional test results including a SPECT scan were consistent with a toxic chemical injury to the
brain.
The Office referred appellant for a second opinion evaluation with Dr. Bruff, Boardcertified in preventive medicine. Dr. Bruff determined that, based on his examination and
review of the medical records, appellant did not have the altered anatomy or physiology
necessary for the diagnosis of multiple chemical sensitivity.5
2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

5 U.S.C. §§ 8101-8193, 8123.

4

20 C.F.R. § 10.321.

5

It is not clear from the record that Dr. Bruff reviewed the results of the SPECT scan upon which Dr. Gordon
relied in his November 2006 report.

6

The Board finds that there is an unresolved conflict of medical opinion evidence between
Dr. Bruff who found that appellant had no medical condition as a result of her employment
exposures and appellant’s physicians Dr. Gordon and Dr. Kilburn who found as a result of
diagnostic testing that appellant’s condition was multiple chemical sensitivity or toxic
encephalopathy which was due to her employment exposures. Due to the differing opinion
between appellant’s physicians and the Office second opinion physician, this case must be
remanded for referral to an impartial medical specialist. On remand, the Office should refer
appellant, a statement of accepted facts and a list of specific questions to an appropriate Boardcertified physician, to determine whether her diagnosed condition of multiple chemical
sensitivity exists and is due to her accepted employment exposures.
CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded for the
Office to resolve the conflict of medical opinion evidence.
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development with this
decision of the Board.
Issued: August 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

